ORDER AND JUDGMENT *
PER CURIAM.
After examining the parties’ submissions, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. R.App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Defendant Mack F. Flynn appeals the district court’s order denying his motion for release pending appeal. Mr. Flynn entered pleas' of guilty to the charges of possession with intent to distribute methamphetamine, possession of a firearm during and in relation to a drug trafficking offense, interstate transportation in aid of racketeering, and receipt or transport of a firearm while under indictment. He was sentenced to 120 months’ imprisonment on the first charge, and sixty months’ each on each of the remaining charges, with two sentences to run consecutively, for a total of 180 months. The district court issued a minute order denying release pending appeal.
Because Mr. Flynn was convicted of crimes described in 18 U.S.C. § 3142(f)(1)(A), 18 U.S.C. § 3143(b)(2) requires that he “be detained.” He may be released pending appeal, however, if he meets the conditions of 18 U.S.C. § 3143(b)(1)(A) & (B), that he is not a flight risk or a danger to others or the community, and that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal. In *959addition, he must “clearly show[ ] that there are exceptional reasons why [his] detention would not be appropriate.” 18 U.S.C. § 3145(c).
Mr. Flynn argues that he has met the criteria required for release on bail. He has not, however, shown a substantial question of law or fact likely to result in reversal. See United States v. Klinginsmith, 25 F.3d 1507, 1508-10 (10th Cir. 1994). Moreover, even if Mr. Flynn met the basic requirements for release pending appeal, which he has not, doing so would not qualify as “exceptional reasons” for his release. Accordingly, the order denying Mr. Flynn’s request for release pending appeal is AFFIRMED.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.